ON REHEARING.
Per Curiam.
Since the determination of this appeal, motion for rehearing has been presented and given careful consideration, besides allowing counsel the unusual privilege of argument, to more fully expound the grounds on which rehearing is demanded. Nevertheless, there has been no exposition of points wherein the court overlooked or erroneously applied any pertinent or controlling authorities or material facts in the original determination. On the contrary, this retrospection of the ease, in the light of motion for rehearing, tends to confirm the views of the court heretofore expressed, as fully in accord with the authorities and facts, and that a *197just aud proper determination was reached. The same will therefore be allowed to stand as originally announced.
This motion for rehearing, however, raises a new point in the case, which hitherto was neither presented in the brief nor in the argument on appeal; nor does it appear that consideration thereof was had in the trial court—namely, that in certain years the probate court of Lewis and Clarke county, then having jurisdiction of said estate, allowed the executor a higher rate of commission by 1 per cent than the statute then provided; in other words, it is asserted that, at certain times when 5 per cent commission was allowed the executor, the statute prescribed only 4 per cent. It is obvious, this being a court of review, and not of original inquiry in these matters, it should not enter upon an investigation, or make any order, touching this question, for the reason already mentioned—that- no inquiry or determination on that feature of the case appears to have been made by the trial court. Therefore, there is no order or determination of the trial court to review on that point. The trial court denied the executor all commissions, on grounds which did not touch the question of his having been allowed by the probate court a rate exceeding that provided by statute. That particular question seems not to have been adjudicated. But whatever inquiry or order concerning the readjustment of said commission, on the ground alleged, may be pertinent, it should, in the first instance, be proceeded with in the trial court; The motion for rehearing will therefore be denied.